Citation Nr: 1340245	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  07-14 014	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hand disability.  

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to service connection for a right hand disability.  

4.  Entitlement to service connection for a pulmonary disability, to include as due to exposure to asbestos and/or other chemicals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to September 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case is now under the jurisdiction of the Indianapolis, Indiana RO.  

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left hand disability has been listed as an issue before the Board.  The United States Court of Appeals for Veterans Claims (Court) has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on "whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' . . . or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court held that when a Veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez, 23 Vet. App. at 203.  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in the cases of Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008) and Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Id. (Noting that in Boggs and Ephraim the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims).

Here, the Board finds that under Velez the threshold question of whether new and material evidence had been received must be addressed as the present claim for service connection for a left hand disability turns upon essentially the same symptoms as the Veteran's previously denied claim of entitlement to service connection for a left hand condition/pain in left hand, unknown etiology.  However, as the Board herein reopens the claim, and the RO adjudicated the issue on a de novo basis; there is no prejudice to the Veteran by proceeding with a decision on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Additional evidence has been received following the most recent supplemental statement of the case.  The Veteran's representative waived initial AOJ consideration of the evidence in accordance with 38 C.F.R. § 20.1304 (2012).

The issue of entitlement to service connection for a pulmonary disability to include as due to exposure to asbestos and/or other chemicals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An August 1976 rating decision denied the Veteran's claim of entitlement to service connection for a left hand condition/pain in left hand, unknown etiology.  The Veteran did not appeal the decision with respect to that issue.  

2.  Evidence associated with the claims file after the denial in August 1976 is neither cumulative nor redundant of the evidence of record at that time and, when considered with the previous evidence of record, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left hand disability.

3.  The most competent and probative evidence does not reflect a chronic left or right hand disability during the claim period or in proximity to the claim period.  




CONCLUSIONS OF LAW

1.  The August 1976 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §  20.1103 (2013).

2.  Evidence received since the August 1976 rating decision in connection with Veteran's request to reopen a claim of service connection for a left hand disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  3.156(a) (2013).

3.  The criteria for service connection for a left hand disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).

4.  The criteria for service connection for a right hand disability are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  A March 2006 letter satisfied the duty to notify provisions and notified the Veteran of the criteria to establish an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The claims file includes service treatment records, service personnel records, VA treatment records, and private treatment records.  The Veteran was provided VA examinations in August 2010 and February 2013.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In a December 2012 remand, the Board found the August 2010 VA examiner's opinion to be inadequate.  In accordance with the December 2012 remand, the Veteran was provided an adequate VA examination in February 2013.  Based upon a review of the claims file and examination of the Veteran, the examiner stated that the Veteran has not had or has ever had a bilateral hand disability.  The examiner stated that there was no diagnosable hand disability.  The Board notes that the examiner did not provide an etiology opinion.  However, as the examiner opined that there was no diagnosable disability, the request for an opinion as to etiology to service is rendered moot.  Thus, the Board finds the Board's prior remand directive with respect to obtaining a VA examination and opinion have been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and extant, but yet not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

New and Material Evidence

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. §  3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The RO denied service connection for a left hand condition in an August 1976 rating decision.  While the claims file does not contain a letter notifying the Veteran of the decision or an enclosure notifying him of his appellate rights, there is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992) (with respect to procedures at the Board); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption to procedures at the RO).  Here, the presumption of regularity has not been rebutted.  In fact, the record reflects that the Veteran submitted a timely notice of disagreement with respect to the other issue denied by the August 1976 rating decision.  Therefore, the August 1976 rating decision is final with respect to the issue of entitlement to service connection for a left hand disability.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In March 2006, the Veteran requested service connection for a bilateral hand disability.  

To determine whether new and material evidence has been received to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1976 rating decision, the evidence associated with the claims file included the Veteran's service treatment records, VA medical records, and VA examination reports.  The RO denied the Veteran's claim on the basis that, although the service treatment records revealed the Veteran sustained left hand traumas in September 1970 and June 1971, and the Veteran complained of left hand pain, there was no objectively demonstrated left hand disability on examination for separation from service, nor on post service clinical examination.  

Evidence associated with the claims file since the August 1976 rating decision includes the Veteran's statements, lay statements, VA medical treatment records, private treatment records, and VA examination reports.  Additional service personnel records have also been added to the file since the August 1976 rating decision.  However, these records are not relevant to the left hand.  38 C.F.R. § 3.156(c) (2013).

The Board finds the August 2010 VA examination report to be new and material evidence.  The examiner stated that the Veteran was diagnosed with "inflammatory disease with a history of synovitis."  The evidence is new because it was not considered at the time of the August 1976 rating decision.  The evidence is material as it indicates that the Veteran has a current left hand disability and the evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  See Shade, 24 Vet. App. at 117.  Therefore, the Board finds that new and material evidence has been received with respect to the issue of entitlement to service connection for a left hand disability and the claim is reopened.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Analysis - Service Connection for a Left Hand Disability and Service Connection for a Right Hand Disability

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit Court has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a left hand disability and is not entitled to service connection for a right hand disability.  

The Veteran has claimed that he has a current disability of the hands that is related to his period of active service.

Decades before his filing for his current claim of entitlement to service connection, in a June 1973 statement, the Veteran stated that his left hand swelled and was painful to touch.  In a signed Certificate of Attending Physician in April 1976, it was noted that the Veteran stated that for four to five years, his hands got stiff and swollen.  He said that it bothered him the most during cold weather and at night.  The impression was noted as myositis of the hands and fingers and circulatory disturbance due to tension and smoking.  A June 1976 orthopedic evaluation shows that the Veteran complained about pain in his left hand.  He stated that he had pain in his hand since he caught his hand in a hatch cover during active service.  On examination, the left hand was grossly normal with no evidence of deformity and no pain to palpation in any of the joints.  There was no evidence of swelling of the joints or swelling in the palmar surfaces of the hand.  The impression was listed as "Pain in left hand, etiology unknown at this time.  Physical examination totally unremarkable."  An accompanying radiographic report noted that bony mineralization of the left hand was good with normal soft tissues and no significant joint space narrowing or spurring was seen.  

Decades later, medical treatment records dated in the 2000s show that the Veteran complained of numbness and cramping of his hands.  A December 2001 VA treatment record noted complaints of numbness in the left hand for three months.  In a May 2003 private treatment record, Dr. S. noted "arthritis in hands."  VA treatment records dated in 2004 note parethesias in the hands and a notation of arthritis in the right hand without any accompanying x-ray evidence.  In a May 2005 VA treatment record, the Veteran reported stiffness in his hands, numbness and that his hands were cramping.  However, on examination, he had no erythemic, swollen, or painful hand joints and was able to make a fist easily and without pain.  A May 2005 nurse practitioner noted that "hand stiffness appears like djd."  Statements from the Veteran, his wife, and his friend, note that the Veteran had swelling of the hands.  The clinical evidence does not reflect any objective evidence of swelling of the hands.  The extensive records note edema of the lower extremities, but no mention of any swelling of the hands.  Further, when the Veteran mentioned his hands in the treatment records, he did not report swelling of the hands.  

The Veteran was provided a VA examination in August 2010.  The examiner noted review of the claims file, but then indicated that the VA treatment records and private treatment records were not reviewed.  The Veteran reported pain, limited motion, swelling, deformity, locking, weakness, and stiffness in all fingers including thumbs.  The Veteran reported weekly flare-ups.  The examiner noted that the x-rays of the hands were normal.  The examiner initially indicated review of the claims file; however, subsequently the examiner noted that the VA treatment records and private treatment records were not reviewed.  The examiner listed a diagnosis of "inflammatory disease with history of synovitis and triggering of fingers."  However, with respect to physical findings, the examiner noted that there was little or no pain or complaints in both hands but that the Veteran gave a significant history of periodic swelling and locking in all fingers of both the right and left hands.  The examiner stated that there were no signs of "cellulitis, synovitis, tendinitis, or triggering effect of the tendon sheaths."  The examiner's diagnosis appears to be solely based on the Veteran's own reported history of his hands.  As noted, the examiner indicated that the x-rays were normal and there was no pain or objective signs of synovitis or triggering.  The Board does not find the examiner's opinion to be probative as the examiner was unclear as to whether the records were reviewed and noted the lack of clinical findings before listing the general diagnosis of "inflammatory disease."  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).

The Veteran was provided another VA examination in February 2013.  The examiner reviewed the claims file.  The examiner noted the Veteran's reported history and performed a physical examination.  The examiner explained that the Veteran has not had or has ever had a disability of the hands.  The examiner stated that the Veteran did not have a diagnosable disability of the hands.  The Board finds the examiner's opinion to be probative as the examiner reviewed the entire claims file to include the August 2010 VA examination report, noted the Veteran's reported history, performed a physical examination, and indicated that the Veteran has never had a disability of the hands.  

In addition, the medical treatment records during the claim period and in close proximity to the claim period do not reflect any clinical evidence of swelling of the hands or a diagnosis of synovitis.  Without a current disability of the left or right hand, service connection is not warranted.

The Veteran is competent to testify to those things that come to him through his senses, such as experiencing numbness, cramping, pain, and swelling in his hands.  In addition, the Board notes the lay statements submitted from his wife and friend attesting to observation of swelling in his hands, which they are competent to observe.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, again, the Veteran and lay persons are not particularly credible with respect to assertions of swelling in his hands as the medical treatment records during the claim period or in close proximity to the claim period do not reflect any complaints of swelling or clinical evidence of such.  Nevertheless, neither the Veteran nor the lay persons have been shown to have the medical expertise to diagnose a disability of the hands.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  There is insufficient competent and probative evidence of a disability of the left or right hand during the claim period or in close proximity to the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, No. 11-3272 (Vet. App. July 10, 2013).

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has current disabilities of the left hand and right hand.  The preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  38 U.S.C.A. §  5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a left hand disability is reopened.

Entitlement to service connection for a left hand disability is denied.  

Entitlement to service connection for a right hand disability is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds that another opinion is required prior to the adjudication of the claim of entitlement to service connection for a pulmonary disability, to include as due to asbestos and/or other chemicals.  

In the December 2012 remand, the Board asked that the Veteran be afforded a VA examination by an appropriate pulmonary specialist or the equivalent.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that any pulmonary/respiratory disability was related to exposure to asbestos and/or carbon tetrachloride in service.  

The Veteran was provided a VA examination in February 2013.  The examiner opined that the Veteran's COPD was unrelated to asbestos exposure and carbon tetrachloride.  The rationale was that the Veteran's pulmonary function testing showed only mild obstruction and this was not the type of change you would see with asbestosis and his thorax CT scan was normal except some bibasilar atelectasis.  While the Board finds that the examiner's rationale is adequate as to whether the Veteran's pulmonary disability is related to in-service asbestos exposure, the examiner did not provide an adequate rationale with respect to his opinion that the Veteran's disability was "unrelated" to carbon tetrachloride exposure.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiner only noted that the deck paint did not contain asbestos.  The Board finds the examiner's opinion inadequate as there was no explanation as to why the Veteran's pulmonary disability was unrelated to carbon tetrachloride exposure.  Compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the examiner's opinion did not comply with the Board's December 2012 remand instructions, the Board must remand for a new VA opinion.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate clinician to determine the nature and etiology of any current pulmonary/respiratory disability.  The examination report should reflect the examiner's expertise.

Following review of the February 2013 examination report and review of the claims file, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any pulmonary/respiratory disability is related to active service, to include carbon tetrachloride exposure.  

A complete rationale should be given for any opinion provided.  Specifically, the examiner should discuss the reasons why the Veteran's disability is or is not at least as likely as not related to carbon tetrachloride exposure.  

2.  Thereafter readjudicate the Veteran's claim.  If the benefit sought on appeal is denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


